Order granting in part and denying in part motion by the defendant to frame issues to be tried by a jury affirmed, without costs. Order denying in part and granting in part motion by the plaintiff for a bill of particulars modified on the law by striking therefrom all matter following the word “ granted,” appearing in the second ordering paragraph, and inserting in place thereof the following: “ to the extent of directing that the defendant serve upon the plaintiff a verified bill of particulars setting forth the approximate date or dates when, and the precise address or location of the places where, plaintiff is alleged to have committed adultery as alleged in paragraph Tenth of the amended answer, and the approximate time of the day when said acts were committed.” As so modified the order is affirmed, without costs. The bill of particulars, to the extent herein indicated, is to be served within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.